 ATLAS MINERALS, DIVISION OF ATLAS CORPORATION91Atlas Minerals, Division of Atlas Corporation andRichard Ross. Case 27-CA-6521May 20, 1981DECISION AND ORDEROn December 2, 1980, Administrative LawJudge Clifford H. Anderson issued the attachedDecision in this proceeding. Thereafter, the Re-spondent filed exceptions and a supporting brief,and the General Counsel filed a brief in reply.The Board has considered th record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Atlas Minerals,Division of Atlas Corporation, Moab, Utah, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except the attached notice is substituted for that ofthe Administrative Law Judge.T'he Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. I is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence coln-vinces us that the resolutions are incorrect. Standard Dry, Wall Products,Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findingsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and State their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protection256 NLRB No. 22To refrain from the exercise of any or allsuch activities.The Federal Mine Safety and Health Act of 1977 isadministered by the Mine Safety and Health Ad-ministration, a subdivision of the U.S. Departmentof Labor. That Act gives employees the right tofile complaints concerning mine safety and health.WE WILL NOT threaten to learn who hasfiled safety complaints with the Mine Safetyand Health Administration.WE WILL NOT threaten to discharge or oth-erwise discriminate against employees who filesafety complaints against us with the MineSafety and Health Administration.WE WILL NOT suggeest that we have "offthe record" rules which differ from the abovepromises and assurances or the provisions ofthe Federal Mine Safety and Health Act of1977.WE WILL NOT suspend the official miners'representative of our employees designated bythe Mine Safety and Health Administration be-cause of his activities under the Federal MineSafety and Health Act of 1977.WE WILL NOT in any like or related mannerviolated the provisions of the National LaborRelations Act.WE WIL L NOT make employee Richard Rosswhole for any loss of wages and benefits hemay have suffered by reason of our discrimina-tion against him, with appropriate interest.WE WILL expunge any personnel record wehave of our 3-day suspension of Richard Rosson January 31, 1980.WE WILL distribute a copy of this notice toour new and returned employees who attendour training programs approved by the MineSafety and Health Administration during thenext year.ATI.AS MINERALS, DIVISION OFATIAS CORPORATIONDECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge:This matter was heard before me on September 9, 1980,at Moab, Utah, pursuant to a complaint and notice ofhearing issued on June 20, 1980, by the Regional Direc-tor for Region 27 of the National Labor Relations Board,alleging that Atlas Minerals, Division of Atlas Corpora-tion (hereinafter Respondent), violated Section 8(a)(1) ofthe National Labor Relations Act, as amended (herein-after the Act). The complaint is based on charges filedby Richard Ross, an individual, on January 17, 1980. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint, as orally amended at the hearing tocorrect a myriad of technical deficiencies, alleges thatRespondent threatened employees with discharge andwith more onerous enforcement of rules, and suspendedemployee Ross for 3 days, all because employees consid-ered filing or had filed safety complaints against Re-spondent with the Mine Safety and Health Administra-tion. Respondent, through its answer as orally amendedat the hearing, denied the occurrence of threats anddenied responsibility for the conduct of certain individ-uals alleged to have made threats. Respondent admittedit had suspended employee Ross for 3 days but deniedthat the suspension was in any way based on Ross' pro-tected concerted activities or other impermissible crite-ria.All parties were given full opportunity to participateat the hearing, to introduce evidence, to examine andcross-examine witnesses, to argue orally, and to file post-hearing briefs. Briefs have been received from the Gen-eral Counsel and Respondent.Upon the entire record herein, and from my observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACT1. JURISDICTIONRespondent is now, and at all times material herein hasbeen, a corporation with its corporate offices in Prince-ton, New Jersey, a division office in Denver, Colorado,and a place of business in Moab, Utah (hereinafter themine), where it is engaged in the business of mining ura-nium. Respondent, in the course and conduct of businessoperations, annually sells and ships material valued inexcess of $50,000 directly to points and places outsidethe State of Utah and, during the same period, purchasesand receives goods and materials valued in excess of$50,000 directly from points and places outside the Stateof Utah. Respondent is, therefore, an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.II. THE ALLEGED UNFAIR L.ABOR PRACTICESA. Events and Circumstances1. BackgroundRespondent's mine employs approximately 250 em-ployees. The identity, authority, and supervisory statusof the mine supervisory hierarchy is not in dispute. Thesupervisory and agency status of Larry Jacobs, the envi-ronmental coordinator, and James Phillips, the safety en-gineer, is in dispute. The General Counsel alleges andRespondent denies the supervisory and agency status ofboth individuals.The mine is subject to the provisions of the FederalMine Safety and Health Act of 19771 (hereinafter re-' 30 U.S.C.S. 801, et. seq. See also Rules and Regulations, 30 C.F R.§§40-44.ferred to as the Mine Act), which is administered by theMine Safety and Health Administration, a Federalagency within the United States Department of Labor(hereinafter referred to as MSHA). The Mine Act givesemployees, inter alia, the right to appropriate health andsafety training, the right to obtain mine inspections, theright to have a representative of the miners accompanyFederal inspectors on mine inspections, and the right tobe protected from discrimination based upon the exerciseof their rights under the Mine Act.Respondent presents a 24-hour training program tonew and returning employees. MSHA's requirements forsuch programs include, inter alia, that the course instruc-tors be certified and that the course cover certain sub-jects. Respondent had obtained both course approval andinstructor certification for its training program. JamesPhillips, the safety engineer, was the regular instructor.Larry Jacobs, the environmental coordinator, was the al-ternate instructor. Each had been certified by MSHA.2. The new employee training session of July 30,1979On July 30, 1979, an apparently regular employeetraining session was held at the mine for some 15 new orreturning employees. The session that day was beingconducted by Phillips in the training or orientation roomat the mine. During the session Phillips was called awayso that he might be present during an MSHA inspectionof the mine. Phillips excused himself for that reason.Larry Jacobs was introduced to the new employees asRespondent's environmental coordinator and he contin-ued the training session in Phillips' absence.Jacobs presented a film and slide discussion of minesafety and employee rights under the Mine Act to theemployees. Jacobs specifically mentioned the fact thatthe Mine Act protects miners from discrimination be-cause of any action they might take in filing safetyclaims against Respondent. After this material had beenpresented, an unidentified employee from the back of theroom asked Jacobs what would happen if an employeewere to file charges against the mine with MSHA.Jacobs' response to the employee's question was in dis-pute at the hearing and was closely litigated. Six wit-nesses testified to what Jacobs said.Richard Ross had previously been employed at themine until January 1979. He returned to Respondent'semploy on July 30, 1979, and was present at the trainingsession as a returning employee. Ross recalled thatJacobs was asked the question noted above and answeredas follows:Off the record, that it wouldn't be advisable, that inone way or another they'd find out who you wereand be looking for a reason to lay you off....Let's keep it between us in this room.Ross' version was substantially corroborated by mainte-nance mechanics Tommy Roberts and Merrill Brady,who attended the session as new employees. Each re-called that in answering the employee's question, Jacobssaid that legally employees were protected, but then pro-ceeded to warn employees that Respondent would learn ATLAS MINERALS, DIVISION OF ATLAS CORPORATION93the identity of the complainant and terminate him.Tommy Roberts could not recall whether in stating hisanswer Jacobs used the phrase "off the record" or rather"in my opinion." Brady did not recall any "off therecord" reference by Jacobs. Both specifically recalledbeing struck by the unusual nature of the question andanswer, given the content of the training course untilthat time.Jacobs testified that in answering the question he toldemployees that, if they discovered a safety problem, itwould be better to take it to the Company before goingto MSHA. He testified that he further admonished them:Don't kid yourself. This in fact, whether you turnAtlas in to MSHA or not, if you were a gravesafety violation-involved in a grave safety viola-tion or infraction or violation of a company policy,that you could, in fact, be fired whether or not youturned Atlas in to MSHA or not.Current employees William Mitchell and CharlesCoshway, who attended the training session as new em-ployees, essentially corroborated Jacobs. Each was im-peached, however, by the introduction of an inconsistentstatements prepared by Ross and signed by Mitchell andCoshway. 3I credit the version of the events testified to by Ross,Tommy Roberts, and Brady over that of Jacobs, Mitch-ell, and Coshway. I do so in part because of the superiordemeanor of each of the former over each of the latter.Ross struck me, as did Tommy Roberts and Brady, as adirect, straightforward witness. Jacobs seemed to me totestify with increased recollection on behalf of Respond-ent after having difficulty recalling events as the GeneralCounsel's witness.4Mitchell and Coshway were im-peached not only by the inconsistent statement but bytheir less than forthright responses when asked to ac-knowledge the existence of the statement during thehearing. This was particularly true in Coshway's case.The probabilities also favor Ross' version of Jacobs'answer. First, it was not denied that Jacobs' remarksduring the training session were sprinkled with the com-ment "off the record." Mitchell noted this in particular.Thus, with respect to unspecified portions of the trainingsession, Jacobs clearly communicated to employees thathe was offering secret or sub-rosa information that wasnot for attribution. When Jacobs was asked the questionby the employee concerning the consequences of filing acharge with MSHA, it is thus likely that he would havegiven first an "official" statement of legal immunities and2 The document states:This is a written statement that on July 30. 1979. Larry Jacobs saidduring our safety orientation, that if we went to [MSHA] with safetyviolations, that in one way [or] another they would find out who wewere. and for one reason or another find a reason to fire us or forceus to quit3 Coshway could not recall having signed the statement but did admitit bore a signature that appeared identical to his own Ross and Bradytestified without contradiction that they saw Coshway sign the statementMitchell testified that he signed it at the insistence of Brady and Ross Ifind that each signed the statement4 Jacobs testified that he had not understood the initial questions of theGeneral Counsel. In any case. his credibility was impaired by his failureeither to understand or to respond fullythen given an "off the record," confidential warning ofpotential retaliation. Jacobs testified that he told employ-ees to take safety claims to the Company and that headded further that a safety claim is not protection againstan otherwise justifiable discharge. This version is not re-sponsive to the question posed: What would happen toan employee? I also find significant the testimony ofBrady and Tommy Roberts that each found the questionand answer so unusual that they specially recalled it.Indeed, Brady testified, and I find, that he was sufficient-ly startled that he sought the attention of his neighbor toshare his incredulity at Jacobs' answer. Jacobs' versionof his answer would not have caused such a reaction byBrady.3. Events occurring immediately after the January9, 1979, MSHA inspectionThe Mine Act provides for inspection of mines byMSHA agents based upon requests of miners or theirrepresentatives and under other circumstances. The stat-ute provides that a representative of the miners shall ac-company the inspector. An official of a labor organiza-tion representing employees may perform this function.Respondent's mine employees are not represented by alabor organization. The Mine Act further provides, how-ever, that miners may select a miner as their representa-tive and that individual will then receive certain specialrights under the Mine Act, including the right to partici-pate in inspections.Sometime before January 9, 1980, Ross was selectedby Respondent's employees as their miner representativeand he was officially designated as such by MSHA. Re-spondent was notified of this designation. Employees andothers were also notified of Ross' status by postings onpublic bulletin boards in the facility. Ross was the firstindividual to serve in such a role at the mine. As theminers' representative he openly participated in anMSHA inspection at the mine on January 9, 1980.`a. Ross' conversations with Kenny RobertsOn or about January 11, 1980, Ross was transferredfrom the supervision of Russ King to the supervision ofKenny Roberts.6Ross testified that on that day, his firstunder Roberts' supervision, he had two conversationsalone with Roberts. In the first conversation Robertstold Ross that he had been told by Doug White, themaintenance superintendent and Kenny Roberts' immedi-ate superior, not to show any favoritism to Ross if a jobcame open in certain areas of the plant.7In the second' Counsel for the General Counsel on several occasions sought toadduce testimony from Respondent's agents to the effect that they be-lieved that Ross was responsible for causing the January 9. 1980. ispection She failed There is no evidence in the record to support a findingthat Ross was suspected of being responsible or indeed that anyone em-ployed by Respondenl was responsible for initiating the inspectionMSHA perihsdically inspects mines een if no complaints are received' No allegation was made that this transfer was in ally way improperKenny Roberts credihbl lestified that Russ King had quit a of JanlllryApparently, work in certain area, requires the use of a respiratorThis equipment mal not be effective for a worker with a heard. thus re-Continued 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation Roberts told Ross that White had told himto "keep an eye on" Ross. Kenny Roberts denied that hemade the statements attributed to him by Ross.White denied that he had ever told Kenny Roberts notto show any favoritism to Ross. White testified, howev-er, that on one occasion, on a date he could not recall,he told Kenny Roberts that he had seen Ross using thetelephone apparently in or near the guardhouse at themine. White testified that he regularly instructed hisforemen to try and be aware of the location of employ-ees on the job during working time.Ross testified that he had used the telephone on themorning of January 11 and that White had observed himon that occasion. Ross also testified that during his callhe was holding some "papers" supplied him by MSHA,but he admitted that White could not have known of thecontents of the documents.I have previously credited Ross and I do so here. Ialso found Kenny Roberts to be a sincere and straight-forward witness. I believe that Roberts has merely for-gotten the conversations in question. First, they wouldbe of greater import to Ross and therefore Ross wouldbe more likely to recall them. As Roberts noted, he hasmany conversations with his employees each day.Second, the fact that White testified that it was likelythat he told Kenny Roberts to keep an eye on Rossmakes it probable that Roberts reported this admonitionto Ross. Since I find that Ross' recollection of the oneconversation is superior to that of Kenny Roberts and iscorroborated, indirectly, by the testimony of White, it isalso likely that Ross' recollection of the other conversa-tion with Roberts on that day is more likely than Rob-erts' failure to recall it.b. Kenny Roberts' luncheon remarksOn or about January 12, 1980, White held a meeting offoremen, including Kenny Roberts. The foremen wereinstructed by White to enforce the existing safety rulesmore strictly. He told the foremen that the employeeswere not responding to verbal warnings concerningsafety and that the foremen should issue written warn-ings to employees for safety violations.Kenny Roberts left that meeting and went to the main-tenance luncheon room where two crews were havinglunch. He spoke to his own crew of about a dozen men.He told them that he had just come from a supervisors'meeting where he had been told to write up employeesfor safety infractions no matter how small. EmployeeTommy Roberts testified that Kenny Roberts added thathe did not think it was fair to write up employees for"just anything," and that he would weigh the signifi-cance of any violation before deciding to write up anemployee for a safety violation.There was no real dispute concerning either the fore-men meeting or Roberts' remarks immediately thereafterat the luncheon gathering. I credit the version of TommyRoberts as the more complete. His recollection of KennyRoberts' comments on fairness and his recollection ofquiring assignees in these areas to shave regularly, and thereby prevent-ing the wearing of beards. Ross apparently had a interest in avoidingsuch assignmentsRoberts' further comment that he would not write upevery infraction is consistent with the fact that KennyRoberts did not issue written warnings to his employeesduring that period.4. Ross' 3-day suspension on January 31, 1980a. Respondent's system of disciplineRespondent maintains a system of progressive disci-pline which includes, first, a written warning; second, a3-day suspension without pay; and, finally, termination.Warnings can be verbal or written, but only writtenwarnings initiate the progression system. Thus, verbalwarnings do not advance an employee to the suspensionstage of the progessive discipline system. Respondentalso has a hybrid called a "written verbal warning,"which is a written warning labeled verbal, thus exempt-ing it from serving as a written warning that would trig-ger an advance in the progressive discipline system. Dis-cipline is caused by violation of Respondent's rules,which include safety rules.On January 31, 1980, James Phillips, the safety engi-neer, and James Jackson, an electrical supervisor, werepassing through the machine shop and came upon Rossoperating a grinding machine without wearing the re-quired face shield or goggles. The grinding machine borea sign indicating safety equipment was required. Phillipsapproached Ross and asked him to shut the machine offand Ross did so. Phillips then raised Ross' lack of propereye protection. Ross acknowledged both the sign on themachine and the rule requiring the eye cover, but assert-ed inconvenience in procuring the necessary equipment.Following his conversation with Ross, Phillips went tohis office and filled out a standard safety violation formaddressing Ross' conduct. Phillips then sought Ross' su-pervisor, Kenny Roberts, but was unable to locate him.Phillips went to the next higher supervisor, Doug White.Phillips told White that he wanted Ross to be given a 3-day suspension because of his conduct. White and Phil-lips then had a meeting with Bill Flynn, the maintenancemanager, Sid Shatley, personnel manager, and KenOlsen, vice president of human resources. A discussionensued. Phillips argued that Ross had committed a"direct, flagrant violation." He noted Ross' admissionthat he had seen the cautionary sign and Phillips suggest-ed that the safety violation was serious. Flynn told Phil-lips to memorialize the events, to have Phillips' secretarytype up the statement, and to present it to Ross for signa-ture in order to determine if Ross agreed with Phillips'version of the events.Phillips prepared a statement and presented it to Ross.In his conversation with Ross, Phillips did not tell Rossof the potential consequences of his conduct or of hisrecommended suspension. Phillips merely tendered acopy of the statement and his previously prepared safetyviolation form to Ross. Ross signed the statement. Phil-lips then returned to Flynn and told him of Ross' actionin signing the statement. He recommended again thatRoss receive a 3-day suspension. Flynn acquiesced in therecommendation. An afternoon meeting at 3:15 that daywas planned to inform Ross of his suspension. ATLAS MINERALS, DIVISION OF ATLAS CORPORATION95That afternoon, before the scheduled meeting withRoss, a meeting was held with Phillips and SupervisorSyl Dominick concerning a safety complaint made byRoss against Dominick earlier that day. Ross complainedabout Dominick after he had been advised of his ownsafety violation by Phillips.8Later that afternoon KennyRoberts, Phillips, and Ross met. Ross was told that hewas to be given a 3-day suspension without pay. Rosswas suspended for 3 working days thereafter. Ross re-turned to work upon completion of the suspension andcontinued in Respondent's employment without apparentincident until a later unrelated employment severance.On January 27, 1980, Ross received a substantial meritwage increase. The increase had been recommended byhis previous supervisor, King, but had been approved byWhite and Flynn. The increase was neither automaticnor usual, but reflected Ross' superior experience andskills.b. History of the application of the progressivediscipline systemNormally, Respondent's progressive discipline systemoperates with a 3-day suspension following only after awritten warning had been received. Oral or "writtenverbal" warnings may precede a written warning. Re-spondent has terminated employees without utilizing theprogressive discipline system when their transgressionswere perceived as so serious as to require immediate sev-erance of employment. On one occasion an employeewas discovered smoking in an area of extreme firehazard-a solvent extraction area-and was terminatedwithout regard to his previous record.The General Counsel introduced a disciplinary docu-ment concerning employee Johnston, who was suspend-ed for 3 days without pay in August 1979 after receivingtwo safety citations, the first being for working at agrinding machine without the required safety eye cover-ing. The document, signed by White, noted: "Two cita-tions call for three days [off] without pay." Thus, no sus-pension had been issued for the first violation involvingthe grinding wheel. Phillips testified that he had issued averbal written warning to a production operator whohad ventured into a safety glass area but had forgotten tobring his glasses with him. He also testified that he haddiscovered an electrician operating a grinding machinewithout appropriate eye cover in February 1980. Phillipsdid not "write up" the electrician but only verballywarned him. Phillips testified that the electrician claimedignorance of the safety goggles requirement. Further, thegrinding machine in the electrical department did notbear instructional signs regarding eye protection. Theelectrician was also wearing safety glasses at the time.'Phillips also testified that on three occasions he hadgone to employee's supervisors and recommended 3-daysuspensions for employees who had committed safetyviolations. In each case the immediate supervisor haddisagreed with Phillips' recommendation and the matters8 It is clear that the decision to suspend Ross came before managementlearned of Ross' complaint about Supervisor Dominick.9 Safety glasses do not provide the complete protection to the eye thatsafety goggles or a face shield do and are therefore insufficient under Re-spondent's grinding machine safety ruleshad gone no further. Phillips had not reccommended 3-day suspensions for safety violations on other than thesethree occasions and the incident involving Ross. Onlythe August 1979 Johnston incident has ever resulted in a3-day suspension at Respondent's facility for safety viola-tions prior to Ross' suspension.B. Analysis and Conclusions1. Respondent's motion to dismissAt the commencement of the hearing Respondentmoved to dismiss the complaint on the ground that theallegations were within the exclusive jurisdiction of theMine Safety and Health Administration. Respondentsought not deferral of the matters to that forum butrather dismissal of the complaint, arguing that MSHA'sexclusive jurisdiction rendered the issues "not a propersubject" for the Board.Counsel for the General Counsel opposed the motion,alleging that (1) an agreement exists between the Boardand MSHA, (2) Ross had filed charges with MSHA, and(3) MSHA was "deferring to the Board for the purposeof investigation and litigation into this issue" and thatRoss had been so informed by MSHA. I instructed coun-sel for the General Counsel to prove these factual asser-tions and deferred ruling on Respondent's motion.The General Counsel adduced no evidence concerningeither an MSHA deferral or the fact that Ross had beeninformed of such. Since counsel for the General Counselwas instructed to prove her assertions through appropri-ate evidence and chose not to do so, I reject her unsup-ported contentions made orally at the hearing and reas-serted on brief. Thus, no finding that a charge had beenfiled with MSHA can be made. Consistent with myagreement to judicially notice the relevant Mine Actstatutes and regulations, however, I take judicial noticeof the agreement between the General Counsel andMSHA. ' oOn brief Respondent did not argue in support of itsmotion and neither party cited authority in support of itsrespective position.At the threshold it must be noted that Respondentdoes not seek deferral to another forum but rather assertsa lack of Board jurisdiction over the subject matter ofthe complaint. Section 10(a) of the Act states in part:The Board is empowered, as hereinafter provided,to prevent any person from engaging in any unfairlabor practice (listed in section 8) affecting com-merce. This power shall not be affected by anyother means of adjustment or prevention that hasbeen or may be established by agreement, law, orotherwise.Respondent has not asserted nor do I find any portion ofthe Mine Act which deprives the Board of this generalpower." The terms of the agreement between MSHA'o Set forth in 45 FR. 6189 (1980)." Indeed, the agreement between MSHA and the General Counselnotes in partContinued 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the General Counsel may be relevant to the GeneralCounsel's initial determination to issue a complaint pur-suant to his statutory power under Section 3(d) of theAct. The General Counsel, however, determined to issuethe complaint in the instant matter alleging certain viola-tions of Section 8 of the Act. Having done so, it is ap-propriate for me to hear and decide the issues on theirmerits. I am not empowered to determine if a complaintshould have issued, but only to determine if the allega-tions have merit. Accordingly, I deny Respondent'smotion to dismiss the complaint as beyond the jurisdic-tion of the Board.2. The July 31, 1979, address of JacobsI have credited the testimony of witnesses that Jacobswas asked a question by an employee at a training meet-ing regarding the consequences to an employee of filinga complaint with MSHA. I also have found that, whileJacobs answered that employees had legal protection, hethen stated "off the record" that Respondent would un-cover the identity of the complainant and cause his dis-charge. Two questions remain. First, is Respondent re-sponsible for the actions of Jacobs? Second, does Jacobs'conduct rise to the level of a violation if attributable toRespondent?Jacobs is not a supervisor. He bears none of the tradi-tional indicia of supervision set forth in Section 2(11) ofthe Act. In addition to his other duties, however, Jacobsfunctioned as an alternate or substitute instructor for newemployees. Thus, when he was utilized as an instructor,Respondent held him out as one authorized to presentthe training course required by MSHA to its employees.He had both actual and apparent authority to act as in-structor. I find that he is an agent of Respondent as aninstructor and that Respondent is accountable for hisstatements made during the training course as an instruc-tor. Jacobs sprinkled his instructions to employees withthe comment "off the record," followed by statementsnot part of the formal presentation. Such an admonitiondoes not shelter Respondent from accountability for the"off the record" remarks. Jacobs was still speaking as aninstructor to a captive audience listening to the appoint-ed, albeit alternate, company spokesman. His cautiononly served to underscore the significance and impor-tance to employees of the comments which followed the"off the record" admonition. Such confidential instruc-tions also create the impression that two levels of rulesexist for employees: (1) the formal publicly acknowl-edged rules and (2) the actual, unwritten, "off therecord," deniable rules which in reality control employeeconduct.Respondent's agent has thus threatened employeeswith adverse consequences if they utilize MSHA, a Fed-eral agency involved in the regulation of employeeworking conditions. Employees have statutory protectionin utilizing such agencies and threats which discouragefree access to them violate the Act. Apollo Tire Company,3. Although there may be some safety and health activities whichmay be protected solely under the Mine Act, it appears that manyemployee safety and health activities may be protected under bothActs [the Mine Act and the NLRAJ.Inc., 236 NLRB 1627 (1978). Acoordingly, I find that byengaging in the threats described above Respondent vio-lated Section 8(a)(1) of the Act.Respondent makes scholarly argument on brief whichdiscusses the current state of various circuit courts of ap-peals' disapproval of the Board's "constructive concert"doctrine reflected in Alleluia Cushion Co., Inc., 221NLRB 999 (1975), and its progeny. Respondent arguesthat a single employee, when he or she utilizes an agencysuch as MSHA, is not engaged in concerted activityunder the analysis of various courts. Therefore, underRespondent's view, threats of retaliation against such anemployee are not directed against concerted activity andhence do not violate the Act.I find Respondent's argument ingenious but not per-suasive for two reasons. First, it is Board law which isbinding upon me. The Board has retained its view that,in going to a Federal agency to complain concerningworking conditions, a single employee is engaged in con-certed activity. Thus, at the Board level, the predicatefor Respondent's argument fails because its threats weredirected against protected concerted activity even ifaccess to MSHA was to be undertaken by a single em-ployee.Second, and more fundamentally, Respondent's threatwas made to all the employees at the training session andhence applied with equal force to chill collective and in-dividual recourse to MSHA. Respondent cannot exaltform over substance and convincingly suggest that itsthreat to fire an employee for going to MSHA was notalso a threat to terminate employees for collective actionin going to MSHA. Even under the most restrictivecourt analysis such collective action constitutes protectedconcerted activity.3. Kenny Roberts' luncheon remarks'2On January I 11, 1980, Kenny Roberts was told by hissuperior, White, to tighten up on employees' safety disci-pline and Roberts so informed his crew at a luncheonmeeting that same day. The employees were told thatRoberts had received instructions that written warningswere to be issued for safety infractions however small.Roberts added, however, that he did not think that thisinstruction was fair and that he did not intend to issuewritten violations in all cases.Written safety violations are a step in Respondent'sprogressive discipline system and therefore Roberts' an-nouncement carried the threat of a significant adversechange in employee working conditions. Further, the an-nounced change occurred hard after the safety inspection12 Kenny Roberts told Ross that he had been told by his superior,White, (I) not to show favoritism towards Ross and (2) to keep an eye onhim. Under the circumstances of those conversations, I find--assumingthe General Counsel would argue that these events fall within the com-plaint-no violation of the Act.Counsel for the General Counsel does not argue on brief that suchstatements violate the Act. Were she to have done so, I would rejectsuch argument because the evidence does not relate these remarks to pro-tected activity. Rather, each was explainable as either related to normalpractice by White or is not explainable at all; i.e., the remark concerningfavoritism. Such evidence does not meet the General Counsel's burden ofshowing that the Act has been violated by a threat sounding in protectedactivity. ATLAS MINERALS, DIVISION OF ATLAS CORPORATION97on January 9, 1980, and was itself related to safety.Kenny Roberts noted that the tightening was based inpart on the MSHA inspection and its finding of employ-ee safety violations. From these relationships and theJuly 30, 1979, threat, the General Counsel urges that Ifind that Respondent threatened employees because em-ployees had invoked the processes of the Mine Act.The timing, severity, and type of threat directed at theemployees would carry the General Counsel's burdenhere but for the existence of a plausible and not improperreason for imposing stern conditions on employees atthat time. The inspection by MSHA, while possibly re-sulting from an exercise of employees' protected activity,also raised safety questions. Employees were not follow-ing Respondent's safety rules. Thus, Respondent had areason to impose stern safety rule enforcement; i.e., tostimulate employees to obey rules for a safe workplace.Given this proper motive and without an admission ofwrongful motive by an agent of Respondent, it is impos-sible to find that Respondent took the action it did forthe improper reason of retaliation for the inspectionrather than for the proper reason of stimulating bettersafety habits among employees. The counsel for the Gen-eral Counsel notes on brief:The fact that Respondent did not specifically statethe reason for stricter enforcement was because ofMSHA complaints does not eradicate the coercivenature of Respondent's conduct.This argument of the General Counsel does not address,however, the fact that Respondent has regularly threat-ened its employees with safety violation writeups inorder to induce safer conduct. Here the response of Re-spondent through White to Roberts to employees was di-rectly related to unsafe employee conduct. The suspi-cions of employee concert in causing the MSHA inspec-tion by Respondent were unproven and remote in anycase. They are not sufficient to support a finding thatthey caused the conduct involved herein.Accordingly, I find that the General Counsel has notmet his burden of proof in showing that the actions ofRoberts on January 1, 1980, were because of employeecomplaints to MSHA or that employee Section 7 rightswere chilled thereby. Therefore, I shall dismiss this alle-gation of the complaint.4. The January 31, 1980, suspension of Rossa. The adequacy of the complaintThe General Counsel argues that Ross received a 3-day suspension because of his protected concerted activi-ties in dealing with MSHA. Respondent correctly pointsout that the record is not replete with references to Ross'contacts with MSHA other than in being appointed aminers' representative and in accompanying the MSHAinspectors and Respondent's safety engineer on the Janu-ary 9, 1980, inspection of the mine. Respondent notesthat the sole concerted activity alleged in the complaintas the basis for Respondent's alleged discrimination isRoss' filing of a complaint with MSHA. The GeneralCounsel failed to show that Ross filed the MSHA corn-plaint, that any complaint was filed at all, or indeed eventhat there was a suspicion by Respondent's agents thatRoss filed a complaint. Thus, Respondent urges that itreceive a "directed verdict" based upon the GeneralCounsel's failure of proof with regard to the protectedconcerted activity underpinning his suspension theory.I believe Respondent reads the complaint too narrow-ly. The record will not sustain a finding that Ross filed acomplaint with MSHA. Strictly construing the com-plaint, it is true therefore that the General Counsel hasfailed to prove this element of his case. However, thecomplaint in my view may be taken to have sufficientbreadth to include the theory that Ross was suspended,not for filing a complaint with MSHA, but rather forbeing the official MSHA miners' representative and forparticipating in the January 9, 1980, inspection. See, forexample, The Anaconda Company, 224 NLRB 1041(1976).b. Wright Line analysisGiven the adequacy of the complaint to bring theissues to decision, what remains is essentially a factualquestion. Ross' activities in attending the January 9,1980, inspection and as miners' representative generallyclearly constitute protected concerted activity. Respond-ent could not properly discriminate against Ross becauseof these activities. Respondent asserts that it merely ap-plied its safety rules free from other forbidden consider-ations in suspending Ross. The General Counsel arguesdual motive or pretext; i.e., that Respondent seized uponthe incident as an excuse to punish excessively theminers' representative, a symbol of employee access toMSHA.The Board has recently set forth a formal causationtest to be applied in cases turning on employer motiva-tion in dual-motive situations. In Wright Line, a Divisionof Wright Line, Inc., 251 NLRB 1083 (1980), the Boardstated at 1089:First we shall require that the General Counselmake a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected conduct.This standard will be applied herein.(1) The prima facie caseIn the instant case, in support of his prima facia case ofwrongful motive, the General Counsel has shown thatRoss was publicly acknowledged as the miners' repre-sentative and that he participated in the MSHA mine in-spection on January 9, 1980, which inspection resulted inat least some safety citations being issued against Re-spondent. The status of Ross as the miners' representa-tive was all the more significant because he was the firstemployee to be so designated at the mine and because hehad apparently been designated largely through his ownefforts. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDEvidence of Respondent's animus against Ross as theMSHA miners' representative is not strong. The GeneralCounsel relies on the July 30, 1979, threats by Jacobs,found violative, supra, to show Respondent's hostility toMSHA and derivatively to its miners' representative.sWhile Jacobs' conduct is serious, there is no evidencethat management generally shared the animus reflectedin Jacobs' threats.Further, the record is clear that no employee had everbeen suspended for a safety violation of the type involv-ing Ross without having received a previous writtenwarning. One employee received a written warningwithout immediate suspension for an eye cover safetyviolation while using a grinding wheel and a second didnot even receive a written warning. Thus, at least fromthis perspective, Ross' suspension was without precedent.From all of the foregoing, I conclude that the GeneralCounsel has made a prima facie showing that Ross' pro-tected concerted activity was a motivating factor in Re-spondent's decision to suspend him. My conclusion isbased on the animus, albeit weak, reflected in Jacobs'threats, and the timing of Ross' suspension shortly afterthe MSHA inspection. Also relevant is the departurefrom usual practice of issuing warnings for safety viola-tions before preceding to a 3-day suspension under Re-spondent's progressive discipline system.(2) Respondent's burdenExamining the evidence to determine whether Re-spondent would have taken the same action it did even ifRoss had not engaged in protected conduct, there ismuch to support Respondent's case. As a thresholdmatter, Respondent demonstrated that Ross was regard-ed as a good employee. He received a significant andnonroutine merit wage increase on January 27, 1980.While the initial recommendation was made by Ross'previous supervisor, King (who left about the time of theMSHA inspection), the increase was approved by themembers of the management hierarchy who participatedin the determination to suspend Ross on January 31,1980.Safety Engineer Phillips'4issued a safety violation toRoss and recommended his suspension as he had in twoother situations involving employee safety violations. 113 I have rejected as evidence of animus, supra, the statements ofKenny Roberts on January 11, 1980." Phillips' supervisory status was disputed at the hearing with theGeneral Counsel contending that he was a supervisor and agent of Re-spondent and Respondent denying both allegations. I would find Phillipsan agent of Respondent when he was acting as an instructor at new em-ployee training sessions even were he not a statutory supervisor; see dis-cussion of the agency of Jacobs, supra. Based upon the fact that Phillipsissues safety violations which may initiate the progressive disciplinesystem, I would also find him to be a supervisor if it were necessary todo so. The determination of the status of Phillips is not relevant to thiscase, however, inasmuch as the decisionmakers in the Ross suspension areadmitted statutory supervisors and Phillips is not alleged to have indepen-dently violated the Act.15 The General Counsel makes much of the fact that Phillips did nottake similar action when he discovered an electrician grinding withoutsafety goggles. I find Phillips' explanation of his differing conduct persua-sive. Phillips testified that the electrician claimed ignorance of the safetyrule, whereas Ross acknowledged the eye cover rule and his knowingbreach. Further, the electrician was wearing safety glasses and violatedthe rule only in not wearing the required goggle or shield type of eyeIn those cases his recommendations to the employees'first-level supervisors were not accepted and the mattersproceeded no further. In the instant matter Phillipssought Ross' supervisor, Kenny Roberts, and only whenhe could not locate Roberts did he go to higher manage-ment with his suspension recommendation. Thus, Phil-lips' actions and his recommendation are consistent withhis own past practice and are free from any evidence ofdisparate treatment or pretext.Phillips' recommendation for a 3-day suspension wasconsidered by White, the maintenance supervisor; Flynn,the maintenance manager; Kent Olsen, the vice presidentof human resources, who, while stationed in Denver,Colorado, was coincidently present at the mine; and SidShatley, the personnel manager. Phillips was asked if heknew "who Ross was" Phillips acknowledged that Rosswas the miners' representative but indicated that this didnot matter to him inasmuch as Ross' safety violation inhis view merited a suspension. Phillips was required byFlynn to prepare a written statement reciting the eventsand to present it to Ross for his adoption to confirm thefacts before a final determination was made. Thus, themanagement body was conscious of Ross' status asminers' representative and made an effort to determine ifthe facts asserted by Phillips were to be controverted byRoss before taking action on the suspension recommen-dation. This evidence indicates to me, and I find, thatRespondent's action against Ross was made cautiously,with knowledge of Ross' special status as the first andonly official miners' representative, soon after a MSHAinspection of the mine.Respondent's history of the application of its progres-sive discipline system was widely known. Respondent'shierarchy knew in disciplining Ross that others had beenterminated without going through each step of the pro-gressive discipline process. The evidence indicates thatforemen talked among themselves concerning matters ofemployee discipline and that management was also in-volved in adverse actions in part to insure uniformity oftreatment between supervisors and among groups of em-ployees. Employees, too, testified credibly that theywere aware that employees had been terminated on thespot in certain instances bypassing intermediate disciplin-ary steps. So, too, however, it was known that no em-ployee had been suspended for operating a grinding ma-chine without safety eye covering when an employeehad not received a previous written warning. EmployeeTommy Roberts testified that when he had previouslybeen a foreman for Respondent he had observed employ-ees "grinding" without regulation eye protection and hadnever issued an employee a written warning. Whiteknew or should have known that employee Johnston,who he suspended for receiving a second warning inAugust 1979, had not been suspended for his first warn-ing issued for grinding without goggles. Thus, if Phillipsacted consistently with his own personal past practice inrecommending a 3-day suspension for Ross, the approvaland implementation of the recommendation by his supe-riors was not consistent with Respondent's past practice.cover whereas, insofar as the record reflects, Ross was grinding withoutany eye protection whatsoever. ATLAS MINERALS, DIVISION OF ATLAS CORPORATION99These reviewing agents knew or should have known thatno suspension under similar circumstances had occurredand that employees would also likely perceive the sus-pension of Ross as unprecedented. Such suspension ofthe miners' representative could reasonably be expectedto have a chilling effect on employee rights to utilizeboth MSHA and to contact their miners' representative.All of the above factors present a close factual ques-tion. The evidence at this stage of the analysis does notpreponderate in favor of either party. The burden, how-ever, as noted above, has shifted to Respondent in thisaspect of the case. I need not decide therefore whetherthe General Counsel would have met any burden as-signed to him to prove that Respondent would have dis-charged Ross even had there been no protected conduct.I find that Respondent has not met the burden which hasshifted to it and that, therefore, the General Counselmust prevail on this allegation. This assignment of theburden to Respondent after the General Counsel perfectsits prima facie case is the clear intent of the Board'sWright Line analysis. As the Board noted (251 NLRB at1087): "This distinction is a crucial one since the decisionas to who bears this burden can be determinative." Ac-cordingly, having found that the General Counsel hasmade a prima facie showing sufficient to support the in-ference that protected conduct was a motivating factorin Respondent's decision to suspend Ross, and havingfurther found that Respondent has not met its burden ofdemonstrating that its suspension would have taken placeeven in the absence of Ross' protected conduct, I findthat Respondent violated Section 8(a)(l) of the Act insuspending Ross for 3 days.Upon the foregoing findings of fact, and the entirerecord herein, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent has violated Section 8(a)(1) of the Act(I) by threatening employees with discharge if they filesafety complaint charges against Respondent with theMine Safety and Health Administration and (2) by sus-pending employee Richard Ross for 3 days because ofhis activities as miners' representative at Respondent'smine.3. Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act. Becauseof the context of the July 30, 1979, threat, stated as an"off the record" admonition by an instructor to new andreturning employees, I find Respondent created the im-pression among employees that Respondent maintainedboth a formal, public, and proper set of rules and asecond, secret, sub-rosa, or confidential set of rules andpractices which, even if unspoken, control employees'job security. Such an impression is difficult to remedyfor the normal Board remedial notice may be perceivedby employees as yet another formal, public assertion byRespondent that it would comply with the letter of thelaw while it continued to apply its secret, contrary stand-ards. For this reason I shall require a rather morelengthy notice than would otherwise be the case in thenormal situation.Further, because one violation of the Act occurredduring the formal employee training program and under-mines employee access to MSHA, a public entity critical-ly important to insuring mine employees' health andsafety, I shall require that Respondent distribute copiesof the attached notice to new employees in its trainingprogram for a calendar year.Having found that Respondent unlawfully suspendedemployee Ross for 3 days without pay on January 31,1980, I shall order that Respondent make Ross whole forany loss of wages and other benefits he may have suf-fered thereby, to be computed in the manner set forth inF. W. Woolworth Company, 90 NLRB 289 (1950), togeth-er with interest calculated in accordance with the policyof the Board set forth in Florida Steel Corporation, 231NLRB 651 (1977), Olympic Medical Corporation, 250NLRB 146 (1980); see also Isis Plumbing & Heating Co.,138 NLRB 716 (1962). 1 shall also order that Respondentpreserve and make available to the Board or its agents,upon request, all payroll and training course records nec-essary to insure that it complies with the terms of thisOrder.Upon the foregoing findings of fact, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER' The Respondent, Atlas Minerals, Division of AtlasCorporation, Moab, Utah, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Threatening employees with discharge if they filesafety complaints with the Mine Safety and Health Ad-ministration.(b) Suspending the officially designated miners' repre-sentative because of his activities pursuant to the FederalMine Safety and Health Act of 1977.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make employee Richard Ross whole for loss ofwages and other benefits deferred as a result of the 3-daysuspension he received on January 31, 1980, togetherwith appropriate interest, as set forth in the section ofthis decision entitled "The Remedy."'' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions., and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Expunge from any and all personnel records andreference to the 3-day suspension Richard Ross receivedon January 31, 1980.(c) Post at its facility in Moab, Utah, copies of the at-tached notice marked "Appendix." 7Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including the employee training room and allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent to17 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."insure that said notices are not altered, defaced, or cov-ered by any other material.(d) Distribute to each employee attending MSHA ap-proved new and returning employee training programs,during the next 1-year period, a copy of the attachednotice marked "Appendix."(e) Preserve and, upon request, make available to theBoard or its agents, for inspection and copying, all pay-roll and training course records necessary to insure com-pliance with the terms of this Order.(f) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that all allegations of thecomplaint not hereinabove found to violate the Act aredismissed and that all motions inconsistent with theabove Order are denied.